






FIRST AMENDMENT TO CREDIT AGREEMENT
THIS FIRST AMENDMENT TO CREDIT AGREEMENT dated as of September 28, 2011 (this
“Amendment”), is entered into among MEMC ELECTRONIC MATERIALS, INC., a Delaware
corporation (the “Borrower”), the Guarantors identified on the signature pages
hereto, the Lenders identified on the signature pages hereto and BANK OF
AMERICA, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”).
STATEMENT OF PURPOSE
The Borrower, the Lenders and the Administrative Agent are parties to that
certain Credit Agreement dated as of December 23, 2009, and amended and restated
as of March 23, 2011 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”).
The Borrower has requested that the Administrative Agent and the Lenders agree
to amend the Credit Agreement as more specifically set forth herein. Subject to
the terms and conditions set forth herein, the Administrative Agent and each of
the Lenders party hereto have agreed to grant such requests of the Borrower.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
1.Capitalized Terms. Except as otherwise provided herein, all capitalized
undefined terms used in this Amendment (including, without limitation, in the
introductory paragraph and the statement of purpose hereto) shall have the
meanings assigned thereto in the Credit Agreement (as amended by this
Amendment).


2.Amendments.


(a)Section 1.01 of the Credit Agreement is hereby amended by:


(i)adding the following new definitions in proper alphabetical sequence:
“Additional L/C Issuer” means any financial institution that is a Lender and is
selected by the Borrower to issue one or more Letters of Credit hereunder,
provided that such financial institution shall become a party to this Agreement
in the capacity as an L/C Issuer by executing a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent and signed by the
Borrower, the Additional L/C Issuer and the Administrative Agent.
“First Amendment” means that certain First Amendment to Credit Agreement, dated
as of September 28, 2011, among the Borrower, the Guarantors party thereto, the
Administrative Agent and the Lenders party thereto.
“First Amendment Effective Date” means the date of satisfaction, or waiver by
the Required Lenders, of each of the conditions referred to in Section 3 of the
First Amendment.
(ii)amending and restating the definition of “L/C Issuer” in its entirety to
read as follows:


“ “L/C Issuer” means, as the context may require, (a) Bank of America in its
capacity as issuer of Letters of Credit and Bankers' Acceptances issued by it
hereunder, (b) any Additional L/C Issuer in its capacity

--------------------------------------------------------------------------------




as issuer of Letters of Credit and Bankers' Acceptances issued by it hereunder
or (c) collectively, both of the foregoing. For the avoidance of doubt,
references to “L/C Issuer” in Section 10.01 and Section 10.06 shall have the
meaning specified in clause (c) of the foregoing sentence.”; and
(iii)deleting the definition of “Letter of Credit-BA Sublimit” in its entirety.
(b)Section 2.03(a)(i) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:


“Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Restatement Date until the Letter of Credit-BA Deadline, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of the Borrower or its Subsidiaries, and to amend or extend Letters of
Credit previously issued by it, in accordance with subsection (b) below; (2) to
honor drawings under the Letters of Credit; and (3) with respect to Acceptance
Credits, to create Bankers' Acceptances in accordance with the terms thereof and
hereof, and (B) the Lenders severally agree to participate in Letters of Credit
and Bankers' Acceptances issued for the account of the Borrower or its
Subsidiaries and any drawings thereunder; provided that (A) after giving effect
to any L/C-BA Credit Extension with respect to any Letter of Credit or Bankers'
Acceptance, (x) the Total Outstandings shall not exceed the Aggregate
Commitments, (y) the aggregate Outstanding Amount of the Committed Loans of any
Lender, plus such Lender's Applicable Percentage of the Outstanding Amount of
all L/C-BA Obligations, plus such Lender's Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender's
Commitment and (z) the aggregate Outstanding Amount of all Committed Loans and
L/C-BA Obligations denominated in Alternative Currencies shall not exceed the
Alternative Currency Sublimit, or (B) as to Acceptance Credits, the Bankers'
Acceptance created or to be created thereunder shall not be an eligible bankers'
acceptance under Section 13 of the Federal Reserve Act (12 U.S.C. § 372). Each
request by the Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Borrower that the L/C-BA Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrower's ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed. All Letters of Credit issued
pursuant to the Existing Credit Agreement shall continue to be deemed to have
been issued pursuant hereto, and from and after the Restatement Date shall be
subject to and governed by the terms and conditions hereof.”
(c)Section 2.05 of the Credit Agreement is hereby amended by deleting clause (e)
of such Section in its entirety.


(d)Section 2.06 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


“The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Commitments, or from time to time permanently reduce the Aggregate
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 1:00 p.m. three Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrower shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments, and
(iv) if, after giving effect to any reduction of the Aggregate Commitments, the
Alternative Currency Sublimit or the Swing Line Sublimit exceeds the

--------------------------------------------------------------------------------




amount of the Aggregate Commitments, such Sublimit shall be automatically
reduced by the amount of such excess. The Administrative Agent will promptly
notify the Lenders of any such notice of termination or reduction of the
Aggregate Commitments. Subject to subpart (iv) of the first sentence of this
Section, the amount of any such Aggregate Commitment reduction shall not be
applied to the Alternative Currency Sublimit or the Swing Line Sublimit unless
otherwise specified by the Borrower. Any reduction of the Aggregate Commitments
shall be applied to the Commitment of each Lender according to its Applicable
Percentage. All fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.”
(e)    Section 7.02(g)(vii) is hereby amended by adding the words “(or such
shorter period as the Administrative Agent may agree)” after the words “at least
ten Business Days” in the first clause thereof.
(f)    Section 10.06(g) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:
“Notwithstanding anything to the contrary contained herein, if at any time any
L/C Issuer or Swing Line Lender assigns all of its Commitment and Loans pursuant
to subsection (b) above, (i) such L/C Issuer may, upon 30 days' notice to the
Borrower and the Lenders, resign as L/C Issuer and/or (ii) such Swing Line
Lender may, upon 30 days' notice to the Borrower, resign as Swing Line Lender.
In the event of any such resignation as L/C Issuer or Swing Line Lender, the
Borrower shall be entitled to appoint from among the Lenders a successor L/C
Issuer or Swing Line Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of such
entity as L/C Issuer or Swing Line Lender, as the case may be. If any L/C Issuer
resigns as L/C Issuer, such retiring L/C Issuer shall retain all the rights,
powers, privileges and duties of the L/C Issuer hereunder with respect to all
Letters of Credit and Bankers' Acceptances issued by it and outstanding, and all
Bankers' Acceptances issuable under any Acceptance Credits outstanding, as of
the effective date of its resignation as L/C Issuer and all L/C-BA Obligations
with respect thereto (including the right to require the Lenders to make Base
Rate Committed Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If any Swing Line Lender resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Committed Loans or fund risk participations in outstanding
Swing Line Loans pursuant to Section 2.04(c). Upon the appointment of a
successor L/C Issuer and/or Swing Line Lender, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer or Swing Line Lender, as the case may be, and (b) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the applicable L/C Issuer to effectively
assume the obligations of such L/C Issuer with respect to such Letters of
Credit.”
3.Conditions to Effectiveness
. This Amendment shall be effective as of the date hereof upon satisfaction of
each of the following conditions, provided that the amendment to Section
7.02(g)(vii) of the Credit Agreement described in Section 1(e) hereof shall be
deemed effective as of August 30, 2011 upon satisfaction of each of the
following conditions:
(a)Executed Amendment. The Administrative Agent shall have received counterparts
of this Amendment executed by the Borrower, the Guarantors, the Required Lenders
and the Administrative Agent.
(b)Fees and Expenses. The Borrower shall have paid to the Administrative Agent
(or its applicable affiliate) all fees and expenses required to be paid on or
before the date hereof in connection with this Amendment in accordance with
Section 10.04 of the Credit Agreement or any other Loan Document.

--------------------------------------------------------------------------------




4.Ratification of Loan Documents
. Each Loan Party acknowledges and consents to the terms set forth herein and
agrees that this Amendment does not impair, reduce or limit any of its
obligations under the Loan Documents (as amended hereby).


5.Authority/Enforceability. Each Loan Party represents and warrants to the
Administrative Agent and the Lenders that:
(a)Such Loan Party has the right, power and authority and has taken all
necessary action to authorize the execution, delivery and performance of this
Amendment and each of the other documents executed in connection herewith to
which it is a party in accordance with their respective terms.
(b)This Amendment and each other document executed in connection herewith has
been duly executed and delivered by such Loan Party and constitutes such Loan
Party's legal, valid and binding obligations, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors' rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
(c)No consent or approval of, registration or filing with, or any other action
by, any Governmental Authority, except such as have been obtained or made and
are in full force and effect, is required in connection with the execution,
delivery or performance by such Loan Party of this Amendment.
(d)The execution and delivery of this Amendment does not (i) violate, contravene
or conflict with any provision of such Loan Party's, or its Subsidiaries'
Organization Documents or (ii) materially violate, contravene or conflict with
any Laws applicable to such Loan Party or any of such Loan Party's Subsidiaries.


6.Effect of the Agreement. Except as expressly provided herein, the Credit
Agreement and the other Loan Documents shall remain unmodified and in full force
and effect. Except as expressly set forth herein, this Amendment shall not be
deemed (a) to be a waiver of, or consent to, a modification of or amendment of,
any other term or condition of the Credit Agreement or any other Loan Document,
(b) to prejudice any other right or rights which the Administrative Agent or the
Lenders may now have or may have in the future under or in connection with the
Credit Agreement or the other Loan Documents or any of the instruments or
agreements referred to therein, as the same may be amended, restated,
supplemented or otherwise modified from time to time, (c) to be a commitment or
any other undertaking or expression of any willingness to engage in any further
discussion with the Borrower or any other Person with respect to any waiver,
amendment, modification or any other change to the Credit Agreement or the Loan
Documents or any rights or remedies arising in favor of the Lenders or the
Administrative Agent, or any of them, under or with respect to any such
documents or (d) to be a waiver of, or consent to or a modification or amendment
of, any other term or condition of any other agreement by and among any Loan
Party, on the one hand, and the Administrative Agent or any other Lender, on the
other hand. References in the Credit Agreement to “this Agreement” (and indirect
references such as “hereunder”, “hereby”, “herein”, and “hereof”) and in any
Loan Document to the Credit Agreement shall be deemed to be references to the
Credit Agreement as amended hereby.


7.Representations and Warranties/No Default. By their execution hereof, each
Loan Party hereby certifies, represents and warrants to the Administrative Agent
and the Lenders that each of the representations and warranties set forth in the
Credit Agreement and the other Loan Documents is true and correct in all
material respects as of the date hereof (except to the extent that (i) any such
representation or warranty that is qualified by materiality or by reference to
Material Adverse Effect, in which case such

--------------------------------------------------------------------------------




representation or warranty is true and correct in all respects as of the date
hereof or (ii) any such representation or warranty relates only to an earlier
date, in which case such representation or warranty shall remain true and
correct as of such earlier date) and that no Default or Event of Default has
occurred or is continuing.


8.Reaffirmations. Each Loan Party (a) agrees that the transactions contemplated
by this Amendment shall not limit or diminish the obligations of such Loan Party
under, or release such Loan Party from any obligations under, the Credit
Agreement and each other Loan Document to which it is a party, (b) confirms and
reaffirms its obligations under the Credit Agreement and each other Loan
Document to which it is a party and (c) agrees that the Credit Agreement and
each other Loan Document to which it is a party remain in full force and effect
and are hereby ratified and confirmed. In furtherance of the reaffirmations set
forth in this Section 8, (i) each Loan Party hereby grants to the Administrative
Agent, for the ratable benefit of the Secured Parties, and reaffirms its prior
grant to the Administrative Agent for the ratable benefit of the Secured Parties
of, a security interest in, all Collateral and all proceeds thereof as security
for the Obligations, in each case subject to any applicable terms and conditions
set forth in the Loan Document to which it is a party and (ii) each Guarantor
hereby ratifies and reaffirms its guarantees of the Obligations.


9.Miscellaneous.


(a)Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF.


(b)Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.


(c)Electronic Transmission. A facsimile, telecopy, pdf or other reproduction of
this Amendment may be executed by one or more parties hereto, and an executed
copy of this Amendment may be delivered by one or more parties hereto by
facsimile or similar instantaneous electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes. At the request of any party hereto, all parties hereto agree to
execute an original of this Amendment as well as any facsimile, telecopy, pdf or
other reproduction hereof.
[Remainder of page intentionally blank.]









































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
BORROWER:
MEMC ELECTRONIC MATERIALS, INC.,
 
By:/s/ Mark J. Murphy
Name:Mark J. Murphy
Title:Senior Vice President and Chief Financial Officer
GUARANTORS:
ENFLEX CORPORATION
 
By:/s/ Kurt R. Bruenning
Name:Kurt R. Bruenning
Title:Treasurer
 
MEMC HOLDINGS CORPORATION
 
By:/s/ Kurt R. Bruenning
Name:Kurt R. Bruenning
Title:Treasurer
 
MEMC INTERNATIONAL, INC.
 
By:/s/ Kurt R. Bruenning
Name:Kurt R. Bruenning
Title:Treasurer
 
MEMC PASADENA, INC.
 
By:/s/ Kurt R. Bruenning
Name:Kurt R. Bruenning
Title:Treasurer
 
NVT, LLC
 
By:/s/ Kurt R. Bruenning
Name:Kurt R. Bruenning
Title:Treasurer
 
SOLAICX

--------------------------------------------------------------------------------




 
By:/s/ Kurt R. Bruenning
Name:Kurt R. Bruenning
Title:Treasurer
 
SUN EDISON LLC
 
By:/s/ Kurt R. Bruenning
Name:Kurt R. Bruenning
Title:Treasurer
 
SUNEDISON CANADA, LLC
 
By:/s/ Kurt R. Bruenning
Name:Kurt R. Bruenning
Title:Treasurer
 
SUNEDISON INTERNATIONAL, LLC
 
By:/s/ Kurt R. Bruenning
Name:Kurt R. Bruenning
Title:Treasurer

















































MEMC Electronic Materials, Inc.
First Amendment to Credit Agreement



--------------------------------------------------------------------------------






ADMINISTRATIVE
AGENT:
BANK OF AMERICA, N.A., as Administrative Agent
 
By:/s/ William S. Rowe
Name:William S. Rowe
Title:Senior Vice President
L/C ISSUER:
BANK OF AMERICA, N.A.
 
By:/s/ William S. Rowe
Name:William S. Rowe
Title:Senior Vice President
LENDERS:
BANK OF AMERICA, N.A.
as a Lender and the Swing Line Lender
 
By:/s/ William S. Rowe
Name:William S. Rowe
Title:Senior Vice President
 
PNC BANK, NATIONAL ASSOCIATION
 
By:/s/ Thomas S. Sherman
Name:Thomas S. Sherman
Title:SVP
 
U.S. BANK, NATIONAL ASSOCIATION
 
By:/s/ Stephen Reese
Name:Stephen Reese
Title:Sr. Vice President


 
DEUTSCHE BANK AG NEW YORK BRANCH

--------------------------------------------------------------------------------




 
By:/s/ Evelyn Thierry
Name:Evelyn Thierry
Title:Director
 
By:/s/ Marcus M. Tarkington
Name:Marcus M. Tarkington
Title:Director
 
HSBC BANK USA, N.A.
 
By:/s/ Andrew Bicker
Name:Andrew Bicker
Title:Vice President
 
GOLDMAN SACHS BANK USA
 
By:/s/ Rick Canonico
Name:Rick Canonico
Title:Authorized Signatory



























































MEMC Electronic Materials, Inc.
First Amendment to Credit Agreement

